In re: The City .of Baton Rouge and the Parish of East Baton Rouge, applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 249 So.2d 304.
Application denied; on the facts found by the Court of Appeal, there is no error of law in their judgment.
SANDERS, J.,
is of the opinion that a writ should be granted as to Assignment of Error No. 3.
*771TATE, J.,
feels that a writ should he granted due to the public importance of the question, even though (as the majority noted) under “the facts found by the Court of Appeal” (namely that the Master Plan putting property owners on notice was not filed until after the subdivision plan and building permit were denied) the result in this case may be correct.